
	
		II
		Calendar No. 1092
		110th CONGRESS
		2d Session
		S. 3617
		[Report No.
		  110–509]
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Boxer, from the
			 Committee on Environment and Public
			 Works reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To amend the Federal Water Pollution
		  Control Act and the Safe Drinking Water Act to improve water and wastewater
		  infrastructure in the United States.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Water Infrastructure Financing
			 Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Water pollution infrastructure
					Sec. 101. Technical assistance for rural small treatment works
				and medium treatment works.
					Sec. 102. Projects eligible for assistance.
					Sec. 103. Affordability.
					Sec. 104. Water pollution control revolving loan
				funds.
					Sec. 105. Transferability of funds.
					Sec. 106. Noncompliance.
					Sec. 107. Negotiation of contracts.
					Sec. 108. Allotment of funds.
					Sec. 109. Authorization of appropriations.
					Sec. 110. Sewer overflow control grants.
					Sec. 111. Capitalization grant
				agreements.
					Sec. 112. Critical water infrastructure projects.
					TITLE II—Safe drinking water infrastructure
					Sec. 201. Contaminant prevention, detection, and
				response.
					Sec. 202. Drinking water technical assistance for
				communities.
					Sec. 203. Preservation of
				employee labor standards.
					Sec. 204. Preconstruction work.
					Sec. 205. Priority system requirements.
					Sec. 206. Affordability.
					Sec. 207. Safe drinking water revolving loan funds.
					Sec. 208. Other authorized activities.
					Sec. 209. Authorization of appropriations.
					Sec. 210. Negotiation of contracts.
					Sec. 211. Critical drinking water infrastructure
				projects.
					Sec. 212. District of Columbia lead service line
				replacement.
					TITLE III—Miscellaneous
					Sec. 301. Definitions.
					Sec. 302. Program for water quality enhancement and
				management.
					Sec. 303. Agricultural pollution control technology grant
				program.
					Sec. 304. State revolving fund review process.
					Sec. 305. Cost of service study.
					Sec. 306. Water management study.
					Sec. 307. Reduction in
				authorization of appropriations.
				
			IWater pollution infrastructure
			101.Technical assistance for rural small
			 treatment works and medium treatment works
				(a)In generalTitle II of the Federal Water Pollution
			 Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the
			 following:
					
						222.Technical assistance for rural small
				treatment works and medium treatment works
							(a)DefinitionsIn this section:
								(1)Decentralized wastewater system
									(A)In generalThe term decentralized wastewater
				system means a wastewater treatment system that is at or near a site at
				which wastewater is generated.
									(B)InclusionsThe term decentralized wastewater
				system includes a system that provides for—
										(i)nonpotable reuse of treated effluent;
				or
										(ii)energy and nutrient recovery from
				wastewater constituents.
										(2)Medium treatment worksThe term medium treatment
				works means a publicly owned treatment works serving more than 10,000
				but fewer than 100,000 individuals.
								(3)Qualified nonprofit technical assistance
				providerThe term
				qualified nonprofit technical assistance provider means a
				qualified nonprofit technical assistance provider of water and wastewater
				services to small or medium-sized communities that provides technical
				assistance (including circuit rider, multi-State regional assistance programs,
				and training and preliminary engineering evaluations) to owners and operators
				of small treatment works or medium treatment works that may include State
				agencies.
								(4)Small treatment worksThe term small treatment works
				means a publicly owned treatment works serving not more than 10,000
				individuals.
								(b)Grant program
								(1)In generalThe Administrator may make grants on a
				competitive basis to qualified nonprofit technical assistance providers that
				are qualified to provide assistance on a broad range of wastewater and
				stormwater approaches—
									(A)to assist owners and operators of small
				treatment works and medium treatment works to plan, develop, and obtain
				financing for eligible projects described in section 603(c) or 518(c);
									(B)to provide financial assistance, in
				consultation with the State in which the assistance is provided, to owners and
				operators of small treatment works and medium treatment works for
				predevelopment costs (including costs for planning, design, and associated
				preconstruction activities, such as activities relating directly to the siting
				of the facility and related elements) associated with stormwater or wastewater
				infrastructure projects or short-term costs incurred for equipment replacement
				that is not part of regular operation and maintenance activities for existing
				stormwater or wastewater systems, if the amount of assistance for any single
				project does not exceed $50,000;
									(C)to provide technical assistance and
				training for owners and operators of small treatment works and medium treatment
				works to enable those treatment works and systems to protect water quality and
				achieve and maintain compliance with this Act; and
									(D)to disseminate information to owners and
				operators of small treatment works and medium treatment works, with respect to
				planning, design, construction, and operation of treatment works, small
				municipal separate storm sewer systems, and decentralized wastewater treatment
				systems.
									(2)Distribution of grantIn carrying out this subsection, the
				Administrator shall ensure, to the maximum extent practicable, that technical
				assistance provided using funds from a grant under paragraph (1) is made
				available in each State.
								(3)ConsultationAs a condition of receiving a grant under
				this subsection, a qualified nonprofit technical assistance provider shall
				agree to consult with each State in which grant funds are to be expended before
				the grant funds are expended in the State.
								(4)Annual reportNot later than 60 days after the end of
				each fiscal year, a qualified nonprofit technical assistance provider that
				receives a grant under this subsection shall submit to the Administrator a
				report that—
									(A)describes the activities of the qualified
				nonprofit technical assistance provider using grant funds received under this
				subsection for the fiscal year; and
									(B)specifies—
										(i)the number of communities served;
										(ii)the sizes of those communities; and
										(iii)the type of assistance provided by the
				qualified nonprofit technical assistance provider.
										(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)for grants for small treatment works,
				$25,000,000 for each of fiscal years 2009 through 2013; and
								(2)for grants for medium treatment works,
				$15,000,000 for each of fiscal years 2009 through
				2013.
								.
				(b)Guidance for small systemsSection 602 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1382) is amended by adding at the end the
			 following:
					
						(c)Guidance for small systems
							(1)Definition of small systemIn this subsection, the term small
				system means a system—
								(A)for which a municipality or intermunicipal,
				interstate, or State agency seeks assistance under this title; and
								(B)that serves a population of not more than
				10,000 individuals.
								(2)Simplified proceduresNot later than 1 year after the date of
				enactment of this subsection, the Administrator shall assist the States in
				establishing simplified procedures for small systems to obtain assistance under
				this title.
							(3)Publication of manualNot later than 1 year after the date of
				enactment of this subsection, after providing notice and opportunity for public
				comment, the Administrator shall publish—
								(A)a manual to assist small systems in
				obtaining assistance under this title; and
								(B)in the Federal Register, notice of the
				availability of the
				manual.
								.
				102.Projects eligible for
			 assistanceSection 603 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Projects eligible for
				assistanceFunds in each
				State water pollution control revolving fund shall be used only by a
				municipality or an intermunicipal, interstate, or State agency (or, for the
				purpose of paragraph (1), by either of those entities or a private treatment
				works or decentralized wastewater system that principally treats municipal
				wastewater or domestic sewage)—
						(1)to provide financial assistance for
				construction activities (including expansion to meet needs of existing
				development), including planning, design, associated preconstruction planning
				activities (as defined in section 212) and implementation measures to control,
				manage, reduce, treat, infiltrate, or reuse municipal stormwater, the primary
				purpose of which is the protection, preservation, or enhancement of water
				quality to support public purposes (including the procurement and use of
				equipment to support minimum measures, such as street sweeping and storm drain
				system cleaning, and acquisition of other land and interests in land to meet
				the needs of existing development that are necessary for those activities and
				measures);
						(2)to implement a management program
				established under section 319;
						(3)to develop and implement a conservation and
				management plan under section 320;
						(4)to increase the security of wastewater
				treatment works (excluding any expenditure for operations or
				maintenance);
						(5)to carry out water conservation or
				efficiency projects, the primary purpose of which is the protection,
				preservation, or enhancement of water quality to support public
				purposes;
						(6)to implement measures to integrate water
				resource management planning and implementation;
						(7)to carry out water and wastewater reuse,
				reclamation, and recycling projects, the primary purpose of which is the
				protection, preservation, or enhancement of water quality to support public
				purposes; and
						(8)for capital costs associated with
				monitoring equipment for combined or sanitary sewer
				overflows.
						.
			103.Affordability
				(a)In GeneralSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) is amended—
					(1)by redesignating subsections (e) through
			 (h) as subsections (g) through (j), respectively;
					(2)in subsection (d)—
						(A)in paragraph (1)—
							(i)in subparagraph (A), by striking 20
			 years and inserting the lesser of 30 years or the design life of
			 the project to be financed with the proceeds of the loan; and
							(ii)in subparagraph (B), by striking not
			 later than 20 years after project completion and inserting upon
			 the expiration of the term of the loan;
							(B)in paragraph (6), by striking
			 and at the end; and
						(C)in paragraph (7), by striking title,
			 except that and all that follows and inserting the following:
							
								title, except that—(A)such amounts shall not exceed 6 percent of
				all grant awards to the fund under this title; and
								(B)if there is no appropriation for a fiscal
				year, the total amount of the reasonable cost of administering the fund and
				conducting activities under this title shall not exceed 6 percent of all loan
				awards made by the State for that fiscal year; and
								(8)as a source of revenue (restricted solely
				to interest earnings of the fund) or security for payment of the principal and
				interest on revenue or general obligation bonds issued by the State to provide
				matching funds under section 602(b)(2), if the proceeds of the sale of the
				bonds will be deposited in the fund.
								;
				and
						(3)by inserting after subsection (d) the
			 following:
						
							(e)Additional assistance for disadvantaged
				communities
								(1)Definition of disadvantaged
				communityIn this subsection,
				the term disadvantaged community means a community with a service
				area, or portion of a service area, of a treatment works that meets
				affordability criteria established after public review and comment by the State
				in which the treatment works is located.
								(2)Loan subsidyNotwithstanding any other provision of this
				section, in a case in which the State makes a loan from the water pollution
				control revolving loan fund in accordance with subsection (c) to a
				disadvantaged community or a community that the State expects to become a
				disadvantaged community as the result of a proposed project, the State may
				provide additional subsidization, including—
									(A)the forgiveness of all or a portion of the
				principal of the loan; and
									(B)a negative interest rate on the
				loan.
									(3)Total amount of subsidiesFor each fiscal year, the total amount of
				loan subsidies made by the State pursuant to this subsection may not exceed 30
				percent of the amount of the capitalization grant received by the State for the
				fiscal year.
								(4)InformationThe Administrator may publish information
				to assist States in establishing affordability criteria described in paragraph
				(1).
								(f)Cost-saving water treatment and efficiency
				improvementsSubject to
				subsection (e)(3), in providing a loan for a project under this section, a
				State may forgive repayment of such portion of the loan amount, not to exceed 5
				percent, as is equal to the percentage of the project that is devoted to
				alternative approaches to wastewater and stormwater controls (including
				nonstructural methods) such as projects that treat or minimize sewage or urban
				stormwater discharges using—
								(1)decentralized or distributed stormwater
				controls;
								(2)decentralized wastewater treatment;
								(3)low-impact development technologies and
				nonstructural approaches;
								(4)stream buffers;
								(5)wetland restoration and enhancement;
								(6)actions to minimize the quantity of and
				direct connections to impervious surfaces;
								(7)soil and vegetation, or other permeable
				materials;
								(8)actions that increase efficient water use,
				water conservation, or water
				reuse.
								.
					(b)Conforming AmendmentSection 221(d) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(d)) is amended in the second sentence by
			 striking 603(h) and inserting 603(j).
				104.Water pollution control revolving loan
			 fundsSection 603 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1383) is amended by striking
			 subsection (i) (as redesignated by section 103(a)(1)) and inserting the
			 following:
				
					(i)Priority system requirement
						(1)DefinitionsIn this subsection:
							(A)RestructuringThe term restructuring
				means—
								(i)the consolidation of management functions
				or ownership with another facility; or
								(ii)the formation of cooperative
				partnerships.
								(B)Traditional wastewater
				approachThe term
				traditional wastewater approach means a managed system used to
				collect and treat wastewater from an entire service area consisting of—
								(i)collection sewers;
								(ii)a centralized treatment plant using
				biological, physical, or chemical treatment processes; and
								(iii)a direct point source discharge to surface
				water.
								(2)Priority systemIn providing financial assistance from the
				water pollution control revolving fund of the State, the State shall establish
				a priority system that—
							(A)gives greater weight to an application for
				assistance by the owner or operator of a treatment works if the application
				includes—
								(i)an inventory of assets, including a
				description of the condition of those assets;
								(ii)a schedule for replacement of the
				assets;
								(iii)a financing plan that factors in all
				lifecycle costs indicating sources of revenue from ratepayers, grants, bonds,
				other loans, and other sources to meet the costs;
								(iv)a review of options for restructuring the
				treatment works; or
								(v)approaches other than a traditional
				wastewater approach that treat or minimize sewage or urban stormwater
				discharges using—
									(I)decentralized or distributed stormwater
				controls;
									(II)decentralized wastewater treatment;
									(III)low-impact development technologies and
				nonstructural approaches;
									(IV)stream buffers;
									(V)wetland restoration and enhancement;
									(VI)actions to minimize the quantity of and
				direct connections to impervious surfaces;
									(VII)soil and vegetation, or other permeable
				materials; or
									(VIII)actions that increase efficient water use,
				water conservation, or water reuse;
									(vi)a demonstration of consistency with State,
				regional, and municipal watershed plans, water conservation and efficiency
				plans, or integrated water resource management plans;
								(vii)a proposal by the applicant demonstrating
				flexibility through alternative means to carry out responsibilities under
				Federal regulations, that may include watershed permitting and other innovative
				management approaches, while achieving results that—
									(I)the State, in the case of a permit program
				approved under section 402, determines will meet permit requirements; or
									(II)the Administrator determines are measurably
				superior when compared to regulatory standards;
									(B)takes into consideration appropriate
				chemical, physical, and biological data relating to water quality that the
				State considers reasonably available and of sufficient quality;
							(C)provides for public notice and opportunity
				to comment on the establishment of the priority system and the summary under
				subparagraph (D);
							(D)provides for the publication, not less than
				biennially in summary form, of a description of projects in the State that are
				eligible for assistance under this title that indicates—
								(i)the priority assigned to each project under
				the priority system of the State; and
								(ii)the funding schedule for each project, to
				that extent the information is available; and
								(E)ensures that projects undertaken with
				assistance under this title are designed to achieve, as determined by the
				State, the optimum water quality management, consistent with the public health
				and water quality goals and requirements of this
				Act.
							.
			105.Transferability of fundsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 103(a)(1)) is amended by
			 adding at the end the following:
				
					(k)Transfer of funds
						(1)In generalThe Governor of a State may—
							(A)(i)reserve not more than 33 percent of a
				capitalization grant made under this title; and
								(ii)add the funds reserved to any funds
				provided to the State under section 1452 of the Safe Drinking Water Act (42
				U.S.C. 300j–12); and
								(B)(i)reserve for any year an amount that does
				not exceed the amount that may be reserved under subparagraph (A) for that year
				from capitalization grants made under section 1452 of that Act (42 U.S.C.
				300j–12); and
								(ii)add the reserved funds to any funds
				provided to the State under this title.
								(2)State matchFunds reserved under this subsection shall
				not be considered to be a State contribution for a capitalization grant
				required under this title or section 1452(b) of the Safe Drinking Water Act (42
				U.S.C.
				300j–12(b)).
						.
			106.NoncomplianceSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 105) is amended by adding
			 at the end the following:
				
					(l)Noncompliance
						(1)In generalExcept as provided in paragraph (2), no
				assistance (other than assistance that is to be used by a treatment works
				solely for planning, design, or security purposes) shall be provided under this
				title to the owner or operator of a treatment works that has been in
				significant noncompliance with any requirement of this Act for any of the 4
				quarters during the preceding 8 quarters, unless the treatment works is in
				compliance with an enforceable administrative order to effect compliance with
				the requirement.
						(2)ExceptionAn owner or operator of a treatment works
				that is determined under paragraph (1) to be in significant noncompliance with
				a requirement described in that paragraph may receive assistance under this
				title if the Administrator and the State providing the assistance determine
				that—
							(A)the entity conducting the enforcement
				action on which the determination of significant noncompliance is based has
				determined that the use of assistance would enable the owner or operator of the
				treatment works to take corrective action toward resolving the violations;
				or
							(B)the entity conducting the enforcement
				action on which the determination of significant noncompliance is based has
				determined that the assistance would be used by the owner or operator of the
				treatment works in order to assist owners and operators in making progress
				towards
				compliance.
							.
			107.Negotiation of contractsSection 603 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1383) (as amended by section 106) is amended by adding
			 at the end the following:
				
					(m)Negotiation of contracts
						(1)In generalA contract to be carried out using funds
				directly made available by a capitalization grant under this section for
				program management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services shall be negotiated in the same manner as—
							(A)a contract for architectural and
				engineering services is negotiated under chapter 11 of title 40, United States
				Code; or
							(B)an equivalent State qualifications-based
				requirement (as determined by the Governor of the State).
							(2)Exemption for small
				communitiesParagraph (1)
				shall not apply to a contract described in that paragraph for program
				management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services for a community of 10,000 or fewer
				individuals.
						.
			108.Allotment of fundsSection 604 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1384) is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Reservation of funds
						(1)PlanningEach State may reserve for each fiscal year
				the greater of 2 percent of the sums allotted to the State under this section
				for the fiscal year, or $100,000, to carry out planning under sections 205(j)
				and 303(e).
						(2)Indian tribesOf the total amount of funds made available
				under paragraph (1), 1.5 percent shall be allocated to Indian tribes (as
				defined in section
				518(h)).
						.
			109.Authorization of
			 appropriationsThe Federal
			 Water Pollution Control Act is amended by striking section 607 (33 U.S.C. 1387)
			 and inserting the following:
				
					607.Authorization of appropriations
						(a)In GeneralThere are authorized to be appropriated to
				carry out this title—
							(1)$3,200,000,000 for each of fiscal years
				2008 and 2009;
							(2)$3,600,000,000 for fiscal year 2010;
							(3)$4,000,000,000 for fiscal year 2011;
				and
							(4)$6,000,000,000 for fiscal year 2012.
							(b)AvailabilityAmounts made available under this section
				shall remain available until expended.
						(c)Reservation for needs surveysOf the amount made available under
				subsection (a) to carry out this title for a fiscal year, the Administrator may
				reserve not more than $1,000,000 for the fiscal year, to remain available until
				expended, to pay the costs of conducting needs surveys under section
				516(b)(1)(B).
						.
			110.Sewer overflow control grants
				(a)Sewer Overflow Control GrantsSection 221 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1301) is amended—
					(1)in subsection (a), by striking
			 In
			 general and all that follows through (2)
			 subject to subsection (g), the Administrator may and inserting the
			 following:
						
							(a)In generalThe Administrator may—
								(1)make grants to States for the purpose of
				providing grants to a municipality or municipal entity for planning, design,
				and construction of treatment works to intercept, transport, control, or treat
				municipal combined sewer overflows and sanitary sewer overflows; and
								(2)subject to subsection
				(g),
								;
				and
					(2)by striking subsections (e) through (g) and
			 inserting the following:
						
							(e)Administrative requirements
								(1)In generalSubject to paragraph (2), a project that
				receives grant assistance under subsection (a) shall be carried out subject to
				the same requirements as a project that receives assistance from a State water
				pollution control revolving fund established pursuant to title VI.
								(2)Determination of GovernorThe requirement described in paragraph (1)
				shall not apply to a project that receives grant assistance under subsection
				(a) to the extent that the Governor of the State in which the project is
				located determines that a requirement described in title VI is inconsistent
				with the purposes of this section.
								(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, to remain available
				until expended—
								(1)$375,000,000 for fiscal year 2008;
								(2)$375,000,000 for fiscal year 2009;
								(3)$375,000,000 for fiscal year 2010;
								(4)$375,000,000 for fiscal year 2011;
				and
								(5)$500,000,000 for fiscal year 2012.
								(g)Allocation of Funds
								(1)Fiscal year 2008 and 2009For each of fiscal years 2008 and 2009,
				subject to subsection (h), the Administrator shall use the amounts made
				available to carry out this section to provide grants to municipalities and
				municipal entities under subsection (a)(2)—
									(A)in accordance with the priority criteria
				described in subsection (b); and
									(B)with additional priority given to proposed
				projects that involve the use of—
										(i)nonstructural, low-impact
				development;
										(ii)water conservation, efficiency, or reuse;
				or
										(iii)other decentralized stormwater or
				wastewater approaches to minimize flows into the sewer systems.
										(2)Fiscal year 2010 and
				thereafterFor fiscal year
				2010 and each fiscal year thereafter, subject to subsection (h), the
				Administrator shall use the amounts made available to carry out this section to
				provide grants to States under subsection (a)(1) in accordance with a formula
				that—
									(A)shall be established by the Administrator,
				after providing notice and an opportunity for public comment; and
									(B)allocates to each State a proportional
				share of the amounts based on the total needs of the State for municipal
				combined sewer overflow controls and sanitary sewer overflow controls, as
				identified in the most recent survey—
										(i)conducted under section 210; and
										(ii)included in a report required under section
				516(b)(1)(B).
										.
					(b)ReportsSection 221(i) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1301(i)) is amended in the first sentence by
			 striking 2003 and inserting 2010.
				111.Capitalization grant
			 agreementsSection 602(b) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended by
			 striking paragraph (6) and inserting the following:
				
					(6)treatment works eligible under section
				603(c) that are constructed, in whole or in part, using funds made available by
				a State loan fund under this title shall meet the requirements of section 513
				in the same manner as treatment works constructed using assistance provided
				under title
				II;
					.
			112.Critical water infrastructure
			 projects
				(a)EstablishmentThe Administrator of the Environmental
			 Protection Agency (referred to in this section as the
			 Administrator) shall establish a program under which grants are
			 provided to eligible entities for use in carrying out projects and activities
			 the primary purpose of which is watershed restoration through the protection or
			 improvement of water quality.
				(b)Project selection
					(1)In generalThe Administrator may provide funds under
			 this section to an eligible entity to carry out an eligible project described
			 in paragraph (3).
					(2)Equitable distributionThe Administrator shall ensure an equitable
			 distribution of projects under this section, taking into account cost and
			 number of requests for each category listed in paragraph (3).
					(3)Eligible projectsA project that is eligible to be carried
			 out using funds provided under this section may include projects that are
			 included in the intended use plan of the State developed in accordance with
			 section 606(c) of the Federal Water Pollution Control Act (33 U.S.C.
			 1386(c)).
					(c)Local ParticipationIn prioritizing projects for implementation
			 under this section, the Administrator shall consult with, and consider the
			 priorities of—
					(1)affected State and local governments;
			 and
					(2)public and private entities that are active
			 in watershed planning and restoration.
					(d)Cost SharingBefore carrying out any project under this
			 section, the Administrator shall enter into an agreement with 1 or more
			 non-Federal interests that shall require the non-Federal interests—
					(1)to pay 45 percent of the total costs of the
			 project, which may include services, materials, supplies, or other in-kind
			 contributions;
					(2)to provide any land, easements,
			 rights-of-way, and relocations necessary to carry out the project; and
					(3)to pay 100 percent of any operation,
			 maintenance, repair, replacement, and rehabilitation costs associated with the
			 project.
					(e)WaiverThe Administrator may waive the requirement
			 to pay the non-Federal share of the cost of carrying out an eligible activity
			 using funds from a grant provided under this section if the Administrator
			 determines that an eligible entity is unable to pay, or would experience
			 significant financial hardship if required to pay, the non-Federal
			 share.
				(f)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 fiscal years 2008 through 2012.
				IISafe drinking water infrastructure
			201.Contaminant prevention, detection, and
			 responseSection 1434 of the
			 Safe Drinking Water Act (42 U.S.C. 300i–3) is amended by striking subsection
			 (b) and inserting the following:
				
					(b)ReportNot later than 180 days after the date of
				enactment of the Water Infrastructure Financing Act, the Administrator shall
				submit to Congress a report that includes—
						(1)a description of the progress made as of
				that date in implementing this section; and
						(2)a description of any impediments to that
				implementation identified by the Administrator, including—
							(A)difficulty in coordinating the
				implementation with other Federal, State, or local agencies or
				organizations;
							(B)insufficient funding for effective
				implementation;
							(C)a lack of authorization to take certain
				actions (including the authority to hire necessary personnel) required to carry
				out the implementation; and
							(D)technological impediments to developing the
				methods, means, and equipment specified in subsection (a)(1).
							(c)Implementation PlanThe Administrator shall develop and carry
				out an implementation plan for this section consistent with actions taken to
				date and incorporating the results of the report under subsection (b).
					(d)FundingThere is authorized to be appropriated to
				carry out this section $7,500,000 for each of fiscal years 2008 through
				2012.
					.
			202.Drinking water technical assistance for
			 communitiesSection 1442(e) of
			 the Safe Drinking Water Act (42 U.S.C. 300j–1(e)) is amended—
				(1)in the first sentence, by striking
			 The Administrator may provide and inserting the
			 following:
					
						(1)Public water systemsThe Administrator may
				provide
						;
				(2)in the second sentence, by striking
			 Such assistance and inserting the following:
					
						(2)Types of assistanceSuch
				assistance
						;
				(3)in the third sentence, by striking
			 The Administrator shall ensure and inserting the
			 following:
					
						(3)AvailabilityThe Administrator shall
				ensure
						;
				(4)in the fourth sentence, by striking
			 Each nonprofit and inserting the following:
					
						(4)Requirement applicable to nonprofit
				organizationsEach
				nonprofit
						;
				and
				(5)by striking the fifth sentence and all that
			 follows and inserting the following:
					
						(5)PriorityIn providing grants under this section, the
				Administrator shall give priority to small systems organizations that, as
				determined by the Administrator, are qualified and will be the most effective
				at assisting those small systems that have the greatest need (or a majority of
				need) in the States.
						(6)Wells and well systems
							(A)In generalThe Administrator shall provide grants to
				nonprofit organizations to provide technical assistance to communities and
				individuals regarding the design, operation, construction, and maintenance of
				household wells and small shared well-systems that provide drinking
				water.
							(B)Form of assistanceTechnical assistance referred to in
				subparagraph (A) may include—
								(i)training and education;
								(ii)operation of a hotline; and
								(iii)the conduct of other activities relating to
				the design and construction of household, shared, and small water well systems
				in rural areas.
								(C)PrioritySubject to paragraph (5), in providing
				grants under this section, the Administrator shall give priority to applicants
				that, as determined by the Administrator—
								(i)are qualified; and
								(ii)have demonstrated experience in providing
				similar technical assistance and in developing similar projects.
								(D)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this paragraph $7,500,000 for each
				of fiscal years 2009 through 2013.
							(7)Funding
							(A)Authorization of
				appropriationsThere is
				authorized to be appropriated to the Administrator to carry out this subsection
				(other than paragraph (6)) $35,000,000 for each of fiscal years 2009 through
				2013.
							(B)Lobbying expensesNo portion of any State loan fund
				established under section 1452 and no portion of any funds made available under
				this subsection may be used for lobbying expenses.
							(C)Indian TribesOf the total amount made available under
				this section for each fiscal year, 3 percent shall be used for technical
				assistance to public water systems owned or operated by Indian
				Tribes.
							.
				203.Preservation of employee labor
			 standardsSection 1450 of the
			 Safe Drinking Water Act (42 U.S.C. 300j–9) is amended by striking subsection
			 (e) and inserting the following:
				
					(e)Labor standards
						(1)In generalThe Administrator shall take such action as
				the Administrator determines to be necessary to ensure that each laborer and
				mechanic employed by a contractor or subcontractor of a construction project
				financed, in whole or in part, by a grant, loan, loan guarantee, refinancing,
				or any other form of financial assistance provided under this Act (including
				assistance provided by a State loan fund established under section 1452) is
				paid wages at a rate of not less than the wages prevailing for the same type of
				work on similar construction in the immediate locality, as determined by the
				Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40,
				United States Code.
						(2)Authority of Secretary of
				LaborWith respect to the
				labor standards specified in this subsection, the Secretary of Labor shall have
				the authority and functions established in Reorganization Plan Numbered 14 of
				1950 (5 U.S.C. App.) and section 3145 of title 40, United States
				Code.
						.
			204.Preconstruction workSection 1452(a)(2) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(a)(2)) is amended—
				(1)by designating the first, second, third,
			 fourth, and fifth sentences as subparagraphs (A), (B), (D), (E), and (F),
			 respectively;
				(2)in subparagraph (B) (as designated by
			 paragraph (1))—
					(A)by striking (not and
			 inserting (including expenditures for planning, design, and associated
			 preconstruction activities, including activities relating to the siting of the
			 facility, but not; and
					(B)by inserting before the period at the end
			 the following: or to replace or rehabilitate aging treatment, storage
			 (including reservoirs), or distribution facilities of public water systems or
			 provide for capital projects to upgrade the security of public water
			 systems; and
					(3)by inserting after subparagraph (B) (as
			 designated by paragraph (1)) the following:
					
						(C)Sale of bondsFunds may also be used by a public water
				system to increase security at the public water system (excluding any
				expenditure for operations and maintenance), or as a source of revenue
				(restricted solely to interest earnings of the applicable State loan fund) or
				security for payment of the principal and interest on revenue or general
				obligation bonds issued by the State to provide matching funds under subsection
				(e), if the proceeds of the sale of the bonds will be deposited in the State
				loan
				fund.
						.
				205.Priority system requirementsSection 1452(b)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(b)(3)) is amended—
				(1)by redesignating subparagraph (B) as
			 subparagraph (D);
				(2)by striking subparagraph (A) and inserting
			 the following:
					
						(A)Definition of restructuringIn this paragraph, the term
				restructuring means changes in operations (including ownership,
				cooperative partnerships, asset management, consolidation, and alternative
				water supply).
						(B)Priority systemAn intended use plan shall provide, to the
				maximum extent practicable, that priority for the use of funds be given to
				projects that—
							(i)address the most serious risk to human
				health;
							(ii)are necessary to ensure compliance with
				this title (including requirements for filtration); and
							(iii)assist systems most in need on a
				per-household basis according to State affordability criteria.
							(C)Weight given to applicationsAfter determining project priorities under
				subparagraph (B), an intended use plan shall further provide that the State
				shall give greater weight to an application for assistance by a community water
				system if the application includes such information as the State determines to
				be necessary, including—
							(i)an inventory of assets, including a
				description of the condition of the assets;
							(ii)a schedule for replacement of
				assets;
							(iii)a financing plan that factors in all
				life-cycle costs indicating sources of revenue from ratepayers, grants, bonds,
				other loans, and other sources to meet the costs;
							(iv)a review of options for restructuring the
				public water system;
							(v)demonstration of consistency with State,
				regional, and municipal watershed plans; and
							(vi)a water conservation plan consistent with
				guidelines developed for those plans by the Administrator under section
				1455(a).
							;
				and
				(3)in subparagraph (D) (as redesignated by
			 paragraph (1)), by striking periodically and inserting at
			 least biennially.
				206.AffordabilitySection 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(d)(3)) is amended in the first sentence by
			 inserting , or portion of a service area, after service
			 area.
			207.Safe drinking water revolving loan
			 fundsSection 1452(g) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12(g)) is amended—
				(1)paragraph (2)—
					(A)in the first sentence, by striking
			 4 and inserting 6; and
					(B)by striking 1419, and all
			 that follows through 1993. and inserting 1419.;
			 and
					(2)by adding at the end the following:
					
						(5)Transfer of funds
							(A)In generalThe Governor of a State may—
								(i)(I)reserve not more than 33 percent of a
				capitalization grant made under this section; and
									(II)add the funds reserved to any funds
				provided to the State under section 601 of the Federal Water Pollution Control
				Act (33 U.S.C. 1381); and
									(ii)(I)reserve for any fiscal year an amount that
				does not exceed the amount that may be reserved under clause (i)(I) for that
				year from capitalization grants made under section 601 of that Act (33 U.S.C.
				1381); and
									(II)add the reserved funds to any funds
				provided to the State under this section.
									(B)State matchFunds reserved under this paragraph shall
				not be considered to be a State match of a capitalization grant required under
				this section or section 602(b) of the Federal Water Pollution Control Act (33
				U.S.C.
				1382(b)).
							.
				208.Other authorized activitiesSection 1452(k)(2)(D) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12(k)(2)(D)) is amended by inserting before the
			 period at the end the following: (including implementation of source
			 water protection plans).
			209.Authorization of
			 appropriationsSection 1452 of
			 the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by striking
			 subsection (m) and inserting the following:
				
					(m)Authorization of appropriations
						(1)In generalThere are authorized to be appropriated to
				carry out this section—
							(A)$1,500,000,000 for fiscal year 2008;
							(B)$2,000,000,000 for each of fiscal years
				2009 and 2010;
							(C)$3,500,000,000 for fiscal year 2011;
				and
							(D)$6,000,000,000 for fiscal year 2012.
							(2)AvailabilityAmounts made available under this
				subsection shall remain available until expended.
						(3)Reservation for needs surveysOf the amount made available under
				paragraph (1) to carry out this section for a fiscal year, the Administrator
				may reserve not more than $1,000,000 per year to pay the costs of conducting
				needs surveys under subsection
				(h).
						.
			210.Negotiation of contractsSection 1452 of the Safe Drinking Water Act
			 (42 U.S.C. 300j–12) is amended by adding at the end the following:
				
					(s)Negotiation of contracts
						(1)In generalA contract to be carried out using funds
				directly made available by a capitalization grant under this section for
				program management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services shall be negotiated in the same manner as—
							(A)a contract for architectural and
				engineering services is negotiated under chapter 11 of title 40, United States
				Code; or
							(B)an equivalent State qualifications-based
				requirement (as determined by the Governor of the State).
							(2)Exemption for small
				communitiesParagraph (1)
				shall not apply to a contract described in that paragraph for program
				management, construction management, feasibility studies, preliminary
				engineering, design, engineering, surveying, mapping, or architectural or
				related services for a community of 10,000 or fewer
				individuals.
						.
			211.Critical drinking water infrastructure
			 projects
				(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 shall establish a program under which grants are provided to eligible entities
			 for use in carrying out projects and activities the primary purpose of which is
			 to assist community water systems in meeting the requirements of the Safe
			 Drinking Water Act (42 U.S.C. 300f et seq.).
				(b)Project selectionA project that is eligible to be carried
			 out using funds provided under this section may include projects that—
					(1)develop alternative water sources;
					(2)provide assistance to small systems;
			 or
					(3)assist a community water system—
						(A)to comply with a national primary drinking
			 water regulation; or
						(B)to mitigate groundwater contamination,
			 including saltwater intrusion.
						(c)Eligible entitiesAn entity eligible to receive a grant under
			 this section is—
					(1)a community water system as defined in
			 section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f); or
					(2)a system that is located in an area
			 governed by an Indian Tribe (as defined in section 1401 of the Safe Drinking
			 Water Act (42 U.S.C. 300f));
					(d)PriorityIn prioritizing projects for implementation
			 under this section, the Administrator shall give priority to community water
			 systems that—
					(1)serve a community that, under affordability
			 criteria established by the State under section 1452(d)(3) of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12), is determined by the State to be—
						(A)a disadvantaged community; or
						(B)a community that may become a disadvantaged
			 community as a result of carrying out an eligible activity; or
						(2)serve a community with a population of less
			 than 10,000 individuals.
					(e)Local participationIn prioritizing projects for implementation
			 under this section, the Administrator shall consult with, and consider the
			 priorities of, affected States, Indian Tribes, and local governments.
				(f)Cost-sharingBefore carrying out any project under this
			 section, the Administrator shall enter into a binding agreement with 1 or more
			 non-Federal interests that shall require the non-Federal interests—
					(1)to pay 45 percent of the total costs of the
			 project, which may include services, materials, supplies, or other in-kind
			 contributions;
					(2)to provide any land, easements,
			 rights-of-way, and relocations necessary to carry out the project; and
					(3)to pay 100 percent of any operation,
			 maintenance, repair, replacement, and rehabilitation costs associated with the
			 project.
					(g)WaiverThe Administrator may waive the requirement
			 to pay the non-Federal share of the cost of carrying out an eligible activity
			 using funds from a grant provided under this section if the Administrator
			 determines that an eligible entity is unable to pay, or would experience
			 significant financial hardship if required to pay, the non-Federal
			 share.
				(h)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $300,000,000 for each
			 of fiscal years 2008 through 2012.
				212.District of Columbia lead service line
			 replacement
				(a)Service line replacement
					(1)Galvanic effectsIn carrying out lead service line
			 replacement in the District of Columbia, the galvanic effects of replacement of
			 the service lines shall be addressed prior to replacement.
					(2)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out lead service line replacement in the
			 District of Columbia $30,000,000 for each of fiscal years 2008 through
			 2012.
					(b)Lead service line replacement assistance
			 fund
					(1)Definition of low-incomeIn this subsection, the term
			 low-income shall be defined by the District of Columbia.
					(2)GrantsOf the funds provided under subsection
			 (a)(2), not more than $2,000,000 per year may be allocated for water service
			 line replacement grants to provide assistance to low-income residents to
			 replace the privately-owned portion of lead service lines.
					(3)LimitationAn individual grant provided under
			 paragraph (2) shall not exceed $5,000.
					IIIMiscellaneous
			301.DefinitionsIn this title:
				(1)AcademyThe term Academy means the
			 National Academy of Sciences.
				(2)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.
				(3)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
				302.Program for water quality enhancement and
			 management
				(a)Initial grant program
					(1)In generalNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall establish a program to award
			 grants and enter into contracts and cooperative agreements with research
			 institutions, institutions of higher education, and other appropriate entities
			 (including consortia of such institutions and entities), through a competitive
			 process, for research on and development of the use of innovative and
			 alternative technologies to improve water quality or drinking water
			 supply.
					(2)Types of projectsIn carrying out this subsection, the
			 Administrator may select projects relating to such matters as innovative or
			 alternative technologies, approaches, practices, or methods—
						(A)to increase the effectiveness and
			 efficiency of water and wastewater infrastructure through the use of integrated
			 water resource management;
						(B)to increase the effectiveness and
			 efficiency of public water systems, including—
							(i)source water protection;
							(ii)water use reduction;
							(iii)water reuse;
							(iv)water treatment;
							(v)water distribution and wastewater
			 collection systems; and
							(vi)water security;
							(C)to encourage the use of innovative or
			 alternative technologies or approaches relating to water supply or
			 availability;
						(D)to increase the effectiveness and
			 efficiency of new and existing treatment works, including—
							(i)methods of collecting, treating,
			 dispersing, reusing, reclaiming, and recycling wastewater;
							(ii)system design;
							(iii)nonstructural alternatives;
							(iv)decentralized approaches;
							(v)stormwater and wastewater reuse;
							(vi)water efficiency and conservation;
			 and
							(vii)wastewater security;
							(E)to increase the effectiveness and
			 efficiency of municipal separate storm sewer systems and combined sewer
			 systems, including through the use of soil and vegetation or other permeable
			 materials;
						(F)to promote new water treatment technologies
			 and management approaches, including commercialization and dissemination
			 strategies for adoption of innovative water, wastewater, and stormwater
			 technologies and management approaches or low-impact development technologies
			 in the homebuilding industry; or
						(G)to maintain a clearinghouse of technologies
			 and management approaches developed under this subsection and subsection (b) at
			 a research consortium or institute.
						(3)ReportNot later than 2 years after the date on
			 which the program is established under paragraph (1), the Administrator shall
			 publish a report that details the findings of each recipient of a grant under
			 the program with respect to the identification of any potential new
			 technologies or management approaches developed in accordance with this
			 section.
					(b)Nationwide grant program
					(1)Definition of municipalityIn this subsection, the term
			 municipality means—
						(A)a city, town, borough, county, parish,
			 district, association, or other public body created by or pursuant to State
			 law; or
						(B)an Indian tribe (as defined in section 4 of
			 the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)).
						(2)EstablishmentNot later than 90 days after the date of
			 publication of the report under subsection (a)(3), the Administrator shall
			 establish a nationwide demonstration grant program—
						(A)to promote innovations in technology and
			 alternative approaches to water quality management or water supply developed
			 under subsection (a); and
						(B)to reduce costs to municipalities incurred
			 in complying with the Federal Water Pollution Control Act (33 U.S.C. 1251 et
			 seq.) and the Safe Drinking Water Act (42 U.S.C. 300f et seq.) through the
			 approaches and technologies developed under subsection (a).
						(3)ScopeThe demonstration grant program shall
			 consist of up to 10 projects each year, to be carried out in municipalities
			 selected by the Administrator under paragraph (4).
					(4)Selection of municipalities
						(A)ApplicationA municipality that seeks to participate in
			 the demonstration grant program established under paragraph (2) shall submit to
			 the Administrator a plan that—
							(i)is developed in coordination with—
								(I)the agencies of the State having
			 jurisdiction over water quality and water supply matters; and
								(II)interested stakeholders, including
			 institutions of higher education and related research institutions;
								(ii)describes water impacts specific to urban
			 or rural areas;
							(iii)includes a strategy under which the
			 municipality, through participation in the demonstration grant program, could
			 effectively—
								(I)address water quality or water supply
			 problems; and
								(II)achieve the water quality goals
			 that—
									(aa)could be achieved using more traditional
			 methods; and
									(bb)are required under the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act
			 (42 U.S.C. 300f et seq.); and
									(iv)includes a schedule for achieving the water
			 quality or water supply goals of the municipality.
							(B)Categories of projectsIn carrying out the demonstration grant
			 program, the Administrator shall provide grants for projects relating to water
			 supply or water quality matters described in subsection (a)(2)(A).
						(C)Responsibilities of
			 AdministratorIn providing
			 grants for projects under this subsection, the Administrator shall—
							(i)ensure, to the maximum extent practicable,
			 that—
								(I)the demonstration grant program under this
			 subsection includes a variety of projects with respect to—
									(aa)geographical distribution;
									(bb)innovative technologies used for the
			 projects; and
									(cc)nontraditional approaches (including
			 low-impact development technologies) used for the projects; and
									(II)each category of project described in
			 subparagraph (B) is adequately represented;
								(ii)give higher priority to projects
			 that—
								(I)address multiple problems; and
								(II)are regionally applicable;
								(iii)ensure, to the maximum extent practicable,
			 that at least 1 community having a population of 10,000 or fewer individuals
			 receives a grant for each fiscal year; and
							(iv)ensure that, for each fiscal year, no
			 municipality receives more than 25 percent of the total amount of funds made
			 available for the fiscal year to provide grants under this subsection.
							(D)Cost sharing
							(i)In generalExcept as provided in clause (ii), the
			 non-Federal share of the total cost of a project funded by a grant under this
			 subsection shall be not less than 20 percent.
							(ii)WaiverThe Administrator may reduce or eliminate
			 the non-Federal share of the cost of a project for reasons of
			 affordability.
							(c)Reports
					(1)Reports from grant recipientsA recipient of a grant under this section
			 shall submit to the Administrator, on the date of completion of a project of
			 the recipient and on each of the dates that is 1, 2, and 3 years after that
			 date, a report that describes the effectiveness of the project.
					(2)Reports to congressNot later than 2 years after the date of
			 enactment of this Act, and every 2 years thereafter, the Administrator shall
			 submit to the Committee on Environment and Public Works of the Senate and the
			 Committee on Transportation and Infrastructure and the Committee on Energy and
			 Commerce of the House of Representatives a report that describes the status and
			 results of the grant programs under this section.
					(d)Incorporation of Results and
			 InformationTo the maximum
			 extent practicable, the Administrator shall incorporate the results of, and
			 information obtained from, successful projects under this section into programs
			 administered by the Administrator.
				(e)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $20,000,000 for each of
			 fiscal years 2008 through 2012.
				303.Agricultural pollution control technology
			 grant program
				(a)DefinitionsIn this section:
					(1)Agricultural commodityThe term agricultural
			 commodity means—
						(A)agricultural, horticultural, viticultural,
			 and dairy products;
						(B)livestock and the products of
			 livestock;
						(C)the products of poultry and bee
			 raising;
						(D)the products of forestry; and
						(E)other commodities raised or produced on
			 agricultural sites, as determined to be appropriate by the Secretary.
						(2)Agricultural projectThe term agricultural project
			 means an agricultural pollution control technology pilot project that, as
			 determined by the Administrator—
						(A)is carried out at an agricultural
			 site;
						(B)achieves demonstrable reductions in water
			 pollution or water use that meet or exceed those mandated by statutory or
			 regulatory requirements; and
						(C)will not substantially adversely affect any
			 other long-term environmental medium, including air and groundwater
			 resources.
						(3)Agricultural siteThe term agricultural site
			 means a farming or ranching operation of a producer.
					(4)ProducerThe term producer means any
			 person who is engaged in the production and sale of an agricultural commodity
			 in the United States and who owns, or shares the ownership and risk of loss of,
			 the agricultural commodity.
					(5)Revolving
			 fundThe term revolving
			 fund means an agricultural pollution control technology State revolving
			 fund established by a State using amounts provided under subsection
			 (b)(1).
					(b)Grants for agricultural State revolving
			 funds
					(1)In generalAs soon as practicable after the date of
			 enactment of this section, the Administrator shall provide to each eligible
			 State described in paragraph (2) 1 or more capitalization grants, that
			 cumulatively equal no more than $1,000,000 per State, for use in establishing,
			 within an agency of the State having jurisdiction over agriculture or
			 environmental quality, an agricultural pollution control technology State
			 revolving fund.
					(2)Eligible StatesAn eligible State referred to in paragraph
			 (1) is a State that agrees, prior to receipt of a capitalization grant under
			 paragraph (1)—
						(A)to establish, and deposit the funds from
			 the grant in, a revolving fund;
						(B)to provide, at a minimum, a State share in
			 an amount equal to 20 percent of the capitalization grant;
						(C)to use amounts in the revolving fund to
			 make loans to producers in accordance with subsection (c); and
						(D)to return amounts in the revolving fund if
			 no loan applications are granted within 2 years of the receipt of the initial
			 capitalization grant.
						(c)Loans to producers
					(1)Use of fundsA State that establishes a revolving fund
			 under subsection (b)(2) shall use amounts in the revolving fund to provide
			 loans to producers for use in designing and constructing agricultural
			 projects.
					(2)Maximum amount of loanThe amount of a loan made to a producer
			 using funds from a revolving fund shall not exceed $250,000, in the aggregate,
			 for all agricultural projects serving an agricultural site of the
			 producer.
					(3)Conditions on loansA loan made to a producer using funds from
			 a revolving fund shall—
						(A)have an interest rate that is not more than
			 the market interest rate, including an interest-free loan; and
						(B)be repaid to the revolving fund not later
			 than 20 years after the date on which the loan is made.
						(d)Requirements for producers
					(1)In generalA producer that seeks to receive a loan
			 from a revolving fund shall—
						(A)submit to the State in which the
			 agricultural site of the producer is located an application that—
							(i)contains such information as the State may
			 require; and
							(ii)demonstrates, to the satisfaction of the
			 State, that each project proposed to be carried out with funds from the loan is
			 an agricultural project; and
							(B)agree to expend all funds from a loan in an
			 expeditious and timely manner, as determined by the State.
						(2)Maximum percentage of agricultural project
			 costSubject to subsection
			 (c)(2), a producer that receives a loan from a revolving fund may use funds
			 from the loan to pay up to 100 percent of the cost of carrying out an
			 agricultural project.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000.
				304.State revolving fund review
			 processAs soon as practicable
			 after the date of enactment of this Act, the Administrator shall—
				(1)consult with States, utilities, nonprofit
			 organizations, and other Federal agencies providing financial assistance to
			 identify ways to expedite and improve the application and review process, for
			 the provision of assistance from—
					(A)the State water pollution control revolving
			 funds established under title VI of the Federal Water Pollution Control Act (33
			 U.S.C. 1381 et seq.); and
					(B)the State drinking water treatment
			 revolving loan funds established under section 1452 of the Safe Drinking Water
			 Act (42 U.S.C. 300j–12);
					(2)in carrying out this section, the
			 Administrator shall consider the needs of small treatment works (as defined by
			 section 222 of the Federal Water Pollution Control Act and small public water
			 systems (as described in section 1433(d) of the Safe Drinking Water Act (42
			 U.S.C. 300i–2(d));
				(3)take such administrative action as is
			 necessary to expedite and improve the process as the Administrator has
			 authority to take under existing law;
				(4)collect information relating to innovative
			 approaches taken by any State to simplify the application process of the State,
			 and provide the information to each State; and
				(5)submit to Congress a report that, based on
			 the information identified under paragraph (1), contains recommendations for
			 legislation to facilitate further streamlining and improvement of the
			 process.
				305.Cost of service study
				(a)In generalNot later than 2 years after the date of
			 enactment of this Act, the Administrator shall enter an arrangement with the
			 Academy under which the Academy shall complete and provide to the Administrator
			 the results of a study of the means by which public water systems and treatment
			 works selected by the Academy in accordance with subsection (c) meet the costs
			 associated with operations, maintenance, capital replacement, and regulatory
			 requirements.
				(b)Required elements
					(1)AffordabilityThe study shall, at a minimum—
						(A)determine whether the rates at public water
			 systems and treatment works for communities included in the study were
			 established using a full-cost pricing model;
						(B)if a full-cost pricing model was not used,
			 identify any incentive rate systems that have been successful in significantly
			 reducing—
							(i)per capita water demand;
							(ii)the volume of wastewater flows;
							(iii)the volume of stormwater runoff; or
							(iv)the quantity of pollution generated by
			 stormwater;
							(C)identify a set of best industry practices
			 that public water systems and treatment works may use in establishing a rate
			 structure that—
							(i)adequately addresses the true cost of
			 services provided to consumers by public water systems and treatment works,
			 including infrastructure replacement;
							(ii)encourages water conservation; and
							(iii)takes into consideration the needs of
			 disadvantaged individuals and communities, as identified by the
			 Administrator;
							(D)identify existing standards for
			 affordability and the manner in which those standards are determined and
			 defined;
						(E)determine the manner in which affordability
			 varies with respect to communities of different sizes and in different regions;
			 and
						(F)determine the extent to which affordability
			 affects the decision of a community to increase public water system and
			 treatment works rates (including the decision relating to the percentage by
			 which those rates should be increased).
						(2)Disadvantaged communitiesThe study shall, at a minimum—
						(A)survey a cross-section of States
			 representing different sizes, demographics, and geographical regions;
						(B)describe, for each State described in
			 subparagraph (A), the definition of disadvantaged community used
			 in the State in carrying out projects and activities under the Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.);
						(C)review other means of identifying the
			 meaning of the term disadvantaged, as that term applies to
			 communities;
						(D)determine which factors and characteristics
			 are required for a community to be considered disadvantaged;
			 and
						(E)evaluate the degree to which factors such
			 as a reduction in the tax base over a period of time, a reduction in
			 population, the loss of an industrial base, and the existence of areas of
			 concentrated poverty are taken into account in determining whether a community
			 is a disadvantaged community.
						(c)Selection of communitiesThe Academy shall select communities, the
			 public water system and treatment works rate structures of which are to be
			 studied under this section, that include a cross-section of communities
			 representing various populations, income levels, demographics, and geographical
			 regions.
				(d)Use of Results of StudyOn receipt of the results of the study, the
			 Administrator shall—
					(1)submit the study to Congress;
					(2)submit a report that describes the results
			 of the study; and
					(3)make the results available to treatment
			 works and public water systems for use by the publicly owned treatment works
			 and public water systems, on a voluntary basis, in determining whether 1 or
			 more new approaches may be implemented at facilities of the publicly owned
			 treatment works and public water systems.
					(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $1,000,000 for each of
			 fiscal years 2008 and 2009.
				306.Water management study
				(a)In generalAs soon as practicable after the date of
			 enactment of this Act, the Administrator shall enter into an arrangement with
			 the Academy under which the Academy shall conduct a study, during the 26-month
			 period beginning on the date of enactment of this Act, of innovative,
			 effective, and systematic approaches for the management of water supply,
			 wastewater, and stormwater in urban areas and surrounding communities
			 (including greenfield developments) in the United States and other
			 countries.
				(b)RequirementsIn carrying out the study under this
			 section, the Academy shall—
					(1)pay particular attention to soft-path or
			 low-impact approaches to the management described in subsection (a); and
					(2)consider the costs of approaches that are
			 analyzed.
					(c)FundingThe Administrator shall provide to the
			 Academy a grant in the amount of $1,000,000 for the period of fiscal years 2009
			 through 2011 for use in carrying out the study under this section.
				307.Reduction in authorization of
			 appropriationsNotwithstanding
			 any other provision of this Act, each amount authorized to be appropriated
			 under this Act shall be reduced by 2 percent.
			
	
		September 26 (legislative day, September 17),
		  2008
		Read twice and placed on the calendar
	
